On Remand from the Alabama Supreme Court

BASCHAB, Judge.
In accordance with the Alabama Supreme Court’s opinion, 728 So.2d 1126 (Ala.1998), we remand this cause to the trial court for proceedings consistent with that opinion. The trial court shall take all necessary action to assure that the circuit clerk makes due return to this court within 56 days after the release of this opinion.
REMANDED WITH INSTRUCTIONS.
LONG, P.J., and McMILLAN, COBB, and BROWN, JJ., concur.

On Return to Remand

BASCHAB, Judge.
On August 14, 1998, in accordance with the Alabama Supreme Court’s opinion, 728 So.2d 1126 (Ala.1998), we remanded this case to the trial court for resentencing. On remand, the trial court reweighed the aggravating and mitigating circumstances, excluding the aggravating circumstance set out in § 13A-5-49(8), Ala.Code 1975, to determine whether the death penalty is appropriate in this case. As a result, the trial court determined that the death penalty was not justified in this case. Therefore, on August 21, 1998, it re-sentenced the appellant to life imprisonment without the possibility of parole. Based on the evidence presented during the guilt and penalty phases of the trial, we find that sentence to be appropriate. Accordingly, we affirm the judgment of the trial court resen-tencing the appellant to life imprisonment without the possibility of parole.
AFFIRMED AS TO SENTENCE.
LONG, P.J., and McMILLAN, COBB, and BROWN, JJ., concur.